Citation Nr: 0911073	
Decision Date: 03/25/09    Archive Date: 04/01/09

DOCKET NO.  07-36 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for residuals of a right knee 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Snyder, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 until 
July 1975.   

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas. 

In December 2008, the Veteran testified at a Board hearing 
held at the RO before the undersigned Veterans Law Judge.

In the Veteran's November 2007 VA Form 9, the Veteran 
submitted a statement  that raised an informal claim for 
entitlement to benefits based upon individual 
unemployability.  As the Board decides herein that the 
Veteran right knee service connection claim is not reopened, 
and the Veteran is not otherwise service-connected for any 
disability, the Board interprets this informal claim as a 
claim of entitlement to non-service-connected pension 
benefits.  This claim is hereby referred to the RO for 
appropriate action. 


FINDINGS OF FACT

1. A September 1996 rating decision denied service connection 
for residuals of a right knee disorder; the Veteran  did not 
appeal this decision and it is final.

2.  A November 2001 rating decision denied service connection 
for the residuals of a right leg disorder, which encompassed 
the veteran's previously denied claim of entitlement to a 
right knee disability; the Veteran did not appeal this 
decision and it is final.

3.  The evidence associated with the claims file subsequent 
to the November 2001 rating decision does not relate to an 
unestablished fact necessary to substantiate the claim for 
service connection for residuals of a right knee disorder. 


CONCLUSIONS OF LAW

1.  The September 1996 RO rating decision denying service 
connection for residuals of a right knee disorder is final.  
38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.104(a), 20.302(a), 20.1103 (2008).

2.  The November 2001 RO rating decision denying service 
connection for residuals of a right knee disorder is final.  
38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.104(a), 20.302(a), 20.1103 (2008).

3.  Evidence received since the November 2001 RO rating 
decision is not new and material; the claim of entitlement to 
service connection for residuals of a right knee disorder is 
not reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for residuals of a right 
knee disorder.  A claim for residuals of a right knee 
disorder was previously considered and denied by the RO in a 
September 1996 rating decision; this decision was not 
appealed and it became final.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.  

Subsequently, the Veteran sought to "reopen" the claim for 
what he described as a leg disability in July 2001.  The 
subsequent November 2001 rating decision determined that he 
had not submitted evidence sufficient to show that a leg 
disability was incurred or aggravated by service.  The 
November 2001 rating decision did not address, in the issue 
or the decision sections, the issue of the Veteran's right 
knee disorder.  However, in the body portion of the decision 
the RO discussed the Veteran's right knee disorder and the 
requirement to submit new and material evidence to support a 
claim to reopen.  In this regard, the Board notes that the 
evidence to be reviewed for sufficiency to reopen a claim is 
the evidence submitted since the most recent final 
disallowance of the claim on any basis. Evans v. Brown, 9 
Vet. App. 273 (1996).  Upon review of all of the Veteran's 
statements and testimony, the Board finds that under the 
circumstances of this case, the Veteran's right leg and right 
knee claim are part and parcel of the same claim for service 
connection.  As the Veteran did not express disagreement or 
otherwise appeal the November 2001 rating decision, it is the 
most recent prior final decision concerning the Veteran's 
right knee claim.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 20.1103.  

In January 2007, the Veteran filed to reopen his claim of 
entitlement to service connection for the residuals of a 
right knee disorder.  The RO notified the Veteran by way of 
letter in January 2007 of the requirements to submit new and 
material evidence to support a claim to reopen.  By a June 
2007 rating decision, the RO declined to reopen the Veteran's 
claim of entitlement to service connection on the basis that 
new and material evidence had not been submitted.  The 
Veteran submitted a timely Notice of Disagreement in June 
2007, he was issued a Statement of the Case in September 2007 
and perfected a timely substantive appeal in November 2007.  

Under the Veterans Claims Assistance Act of 2000 (VCCA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2008), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008), VA is normally required to assist a claimant at the 
time he or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of the 
information and evidence necessary to substantiate their 
claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  
However, specific to requests to reopen, the claimant must 
only be notified of both the reopening criteria and the 
criteria for establishing the underlying claim for service 
connection. See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In 
this case, the notice letter provided to the appellant in 
January 2007 included the definition of "new and material 
evidence," the criteria for reopening a previously denied 
claim, the elements needed to substantiate a claim for 
service connection and information concerning why the claim 
was previously denied.  Consequently, the Board finds that 
adequate notice has been provided, as the Veteran was 
informed about what evidence is necessary to substantiate the 
elements required to establish service connection that were 
found insufficient in the previous denial.

A review of the record reveals that the veteran submitted 
evidence subsequent to the December 2008 Board hearing held 
by undersigned Veterans Law.  Such evidence consists of a 
written statement, copies of the relevant service treatment 
records (STRs) that were already of record, and some new 
additional outpatient treatment records (OTRs).  The Veteran 
submitted a written waiver of review of evidence by the 
agency of original jurisdiction and therefore referral to the 
RO of evidence received directly by the Board is not 
required. 38 C.F.R. § 20.1304; See Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003). 

The Board notes that the Veteran's representative raised the 
issue that the Veteran may need another VA examination in his 
October 2008 brief submitted in association with the 
Accredited Representative form, VA Form 646.  A VA 
examination need not be provided for the Veteran's claims to 
reopen.  In the absence of new and material evidence 
submitted by the claimant, the duty to assist by affording 
the Veteran a VA examination is not triggered.  See 38 
U.S.C.A. § 5103A(d), (g); Paralyzed Veterans of Am.  v.  
Sec'y of Veterans Affairs, 345 F.3d 1334, 1353 (Fed. Cir. 
2003) (holding that VA need not provide a medical examination 
or medical opinion until a claim is reopened); Anderson v. 
Brown, 9 Vet. App. 542, 546 (1996) (holding that unless the 
Veteran has submitted new and material evidence warranting 
the reopening of his claim, the duty to assist does not 
attach).  

The Board nonetheless notes that the Veteran was provided 
with a VA examination in April 1996 and several VA knee 
examinations in association with VA outpatient appointments.  
None of these examinations revealed any suggestion of a nexus 
between the Veteran's claimed right knee disorder and 
service. 

The Board notes that the submission of "new and material" 
evidence is a jurisdictional prerequisite to the Board's 
review of an attempt to reopen a claim.  Absent the 
submission of evidence that is sufficient to reopen the 
claim, the Board's analysis must cease. See Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed.Cir. 1996); Butler v. Brown, 9 Vet. 
App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 
(1993).  The Board may not then proceed to review the issue 
of whether the duty to assist has been fulfilled, or 
undertake an examination of the merits of the claim.  The 
Board will therefore undertake a de novo review of the new 
and material evidence issue.

As general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final. 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  When a claimant seeks to reopen a final 
decision, the first inquiry is whether the evidence obtained 
after the last disallowance is "new and material."  Under 
38 C.F.R. § 3.156(a), new evidence means evidence not 
previously submitted to agency decision makers.  Material 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed. 
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened. Smith v. West, 12 Vet. App. 312 (1999).  
Furthermore, "material evidence" could be "some new evidence 
[that] may well contribute to a more complete picture of the 
circumstances surrounding the origin of the Veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision." Hodge v. West, 155 F. 3d 
1356, 1363 (Fed. Cir. 1998).  If it is determined that new 
and material evidence has been submitted, the claim must be 
reopened.  The VA may then proceed to the merits of the claim 
on the basis of all of the evidence of record.  

At the time of the November 2001 final rating decision, the 
record consisted of service treatment records and a report of 
an April 1996 VA examination.  Subsequently, additional 
outpatient treatment records have been associated with the 
claims file, which generally relate to the right knee.  The 
Veteran also provided testimony at a December 2008 Board 
hearing, as well as variously dated written contentions. 

The claim for a right knee disorder was denied in the June 
2007 rating decision on the basis that the Veteran had not 
submitted new and material evidence to reopen the previously 
denied rating decisions.  The June 2007 rating decision 
explained that the outpatient treatment records the Veteran 
had submitted to reopen his claim failed to demonstrate that 
a right knee disorder was incurred in or aggravated during 
service.  

The prior final November 2001 rating decision denied the 
Veteran's claim as there was no evidence that the current 
right knee disorder was related in any way to the documented 
in-service injury to the right knee.  The evidence submitted 
since the last final rating decision of November 2001 
included the following: outpatient treatment records from 
December 1980 through February 1981; and assorted 2005 and 
2006 OTRs, which document complaints of an arthritic knee and 
postoperative treatment.  While a December 1980 VA hospital 
discharge record concerning the veteran's right fibula 
fracture revealed a history of the right knee injury in 
service, the right fibula fracture was not medically linked 
to the in-service right knee injury, and there was no 
pathology of the right knee indicated at this time in any 
case.

In all, none of the additional records provide evidence that 
establishes a nexus between the current disability and 
service or demonstrating that the right knee was aggravated 
during service. Morton v. Principi, 3 Vet. App. 508, 509 
(1992); Mingo v. Derwinski, 2 Vet. App. 51, 53 (1992). 
(Observing that evidence of the appellant's current condition 
is not generally relevant to the issue of service connection, 
absent some competent linkage to military service); see also 
Kent v. Nicholson, 20 Vet. App. 1, 10 (2006)(finding that 
"the question of what constitutes material evidence to reopen 
a claim for service connection depends on the basis on which 
the prior claim was denied").  Although some of the evidence 
submitted subsequent to the November 2001 rating decision is 
new, in that it was not previously of record, the newly 
submitted evidence is not material.  Material evidence 
requires that the evidence by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  
Here, the Veteran was previously denied service connection 
because the evidence failed to show that the veteran's 
current right knee disorder is related in any way to active 
service.  

Additionally, to the extent the Veteran provided statements 
and testimony alleging the right knee disorder pre-existed 
service and that the condition worsened during service, the 
Board notes that this argument is cumulative and redundant.  
See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  As early 
as the March 1996 claim the Veteran has contended his knee 
disorder was a result of his active service.  The Veteran's 
statement in the November 2007 VA Form 9, that his right knee 
had worsened since active service and his December 2008 Board 
testimony are duplicative of his prior arguments and do not 
constitute material evidence.  

Thus, the additional evidence received since the November 
2001 final rating decision does not relate to an 
unestablished fact necessary to substantiate the claim, nor 
does it raise a reasonable possibility of substantiating the 
claim.  Accordingly, the Board finds that the claim for 
service connection for a right knee disorder is not reopened.


ORDER

New and material evidence having not been received, the 
application to reopen the claim for entitlement to service 
connection for residuals of a right knee disorder is denied. 



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


